Exhibit 10.23(a)

CABOT OIL & GAS CORPORATION SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective January 1, 2009)

First Amendment

WHEREAS, effective January 1, 1991, Cabot Oil & Gas Corporation (the “Company”)
established the Cabot Oil & Gas Corporation Savings Investment Plan and has
amended and restated the Plan on several occasions since that date, most
recently as of January 1, 2009 (the “Plan”); and

WHEREAS, the Company desires to amend the Plan to provide for discretionary
profit sharing contributions, to authorize the Plan to accept a direct rollover
to a Member’s account of any eligible distribution to such Member from the Cabot
Oil & Gas Corporation Pension Plan, to remove the Cabot Corporation Common Stock
Fund and to make certain changes required by the Heroes Earnings Assistance and
Relief Tax Act of 2008;

NOW, THEREFORE, having reserved the right to amend the Plan pursuant to
Section 10.4 thereof, the Company hereby amends the Plan, effective, unless
otherwise provided below, as of October 1, 2010, as follows:

1. Section 1.21 of the Plan is hereby amended, in its entirety, to read as
follows:

“1.21 Employer Contribution Account: The account maintained for a Member to
record his share of the Contributions of his Employer and adjustments relating
thereto. This account shall include the following sub-accounts, to the extent
applicable: (a) the Matching Contribution Sub-Account, which shall reflect
Matching Contributions made on the Member’s behalf; and (b) the Discretionary
Profit Sharing Contribution Sub-Account, which shall reflect Discretionary
Profit Sharing Contributions made on the Member’s behalf.”

2. Section 1.43 of the Plan is hereby amended, in its entirety, as follows:

“1.43 Rollover Account: The separate sub-account established and maintained on
behalf of a Member or Beneficiary to reflect his interest in the Trust Fund

 

1



--------------------------------------------------------------------------------

attributable to Rollover Contributions. The Committee, in its sole discretion,
may choose to establish such sub-accounts within a Member’s or Beneficiary’s
Rollover Account as the Committee deems appropriate.”

3. Section 1.44 of the Plan is hereby amended, in its entirety, to read as
follows:

“1.44 Rollover Contribution: Any amount contributed to the Plan by an Employee
or Member pursuant to Section 4.9.”

4. Effective January 1, 2010, or such earlier date as is specified below,
Section 3.12 of the Plan is hereby amended, in its entirety, to read as follows:

“3.12. Qualified Military Service:

(a) Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to Qualified Military Service, as such
term is defined in Section 414(u)(5) of the Code, will be provided in accordance
with Section 414(u) of the Code. Specifically, as required by Section 414(u)(8)
of the Code, the Member will be treated as not having incurred a Break in
Service because of his period of Qualified Military Service, the Member’s
Qualified Military Service will be treated as Service under the Plan, and the
Member will be permitted to make up any contributions he would have otherwise
been eligible to make during the period of Qualified Military Service.

(b) If a Member’s death occurs on or after January 1, 2007, while performing
Qualified Military Service, then, provided such Member was entitled to
reemployment rights with respect to the Employer under Code Section 414(u) as of
the date of his death, the Member’s Beneficiary or Beneficiaries shall be
entitled to any benefits (other than benefit accruals relating to the period of
Qualified Military Service) that would be provided under the Plan if the Member
had resumed and then terminated his Service on account of death, in compliance
with Code Section 401(a)(37) and the Treasury regulations and guidance issued by
the Internal Revenue Service thereunder.

(c) If an individual is paid remuneration by an Employer after December 31, 2008
that constitutes a “differential wage payment” within the meaning of Code

 

2



--------------------------------------------------------------------------------

Section 3401(h)(2), then (i) such individual shall be treated as an Employee of
the Employer making the payment, (ii) the differential wage payment shall be
treated as Compensation solely for purposes of Section 12.1(c) of the Plan.

(d) No Member or Beneficiary shall be entitled to any continued benefit accruals
or employer contributions under Code Section 414(u)(9) (as enacted under section
104(b) of the Heroes Earnings Assistance and Relief Act of 2008) by reason of
incurring a death or disability during a period of Qualified Military Service.”

5. Section 4.4 of the Plan is hereby amended, in its entirety, to read as
follows:

“4.4 Employer Contributions: Employer Contributions may be made in the form of
Matching Contributions and/or Discretionary Profit Sharing Contributions, each
as defined below. Employer Contributions shall be deemed to be made on account
of a Plan Year if (i) the Employer claims such amount as a deduction on its
federal income tax return for such Plan Year or (ii) the Employer designates
such amount in writing to the Trustee as payment on account of such Plan Year.
In the case of the reinstatement of any amounts forfeited pursuant to the
unclaimed benefit provisions of Section 11.10, the Employer shall also
contribute, within a reasonable time after a claim is filed under Section 11.10,
an amount sufficient to reinstate such amount.

(a) Matching Contributions. Each Employer shall make an Employer Contribution to
the Trust Fund for a Plan Year on behalf of its Members in an amount equal to
one hundred percent (100%) of such Member’s Basic Savings Contributions for the
Plan Year (‘Matching Contribution’). ‘Basic Savings Contributions’ means each
Member’s first six percent (6%) of Pre-Tax Contributions. After the close of
each Plan Year, the applicable Employer shall make an additional Employer
Contribution for each Member who is an active Member on the last day of such
Plan Year in an amount equal to the difference, if any, between (1) 100% of the
first 6% of the Member’s Pre-Tax Contributions (but not Catch-up Contributions)
for the Plan Year and (2) the sum of the Employer Matching Contributions made
for such Members for all payroll periods during the Plan Year.

 

3



--------------------------------------------------------------------------------

(b) Discretionary Profit Sharing Contributions. For each Plan Year, the Board of
Directors, in its sole and absolute discretion, may direct an Employer to make
an Employer Contribution on behalf of each Member who is actively employed by
such Employer during such Plan Year in an amount designated by the Board of
Directors (‘Discretionary Profit Sharing Contribution’). Notwithstanding the
foregoing, the Board of Directors is not required to authorize a Discretionary
Profit Sharing Contribution for a Plan Year.”

6. Section 4.7 of the Plan is hereby amended, in its entirety, to read as
follows:

“4.7 Delivery to Trustee. Each Employer shall transmit Contributions to the
Trustee as soon as practicable, but in any event no later than the date required
by law; provided, however, that all Employer Contributions shall be transmitted
to the Trustee no later than the time prescribed by law for filing the federal
income tax return of the Employer, including any extension which has been
granted for the filing of such tax return.”

7. Section 4.9 of the Plan is hereby amended, in its entirety, to read as
follows:

“4.9 Rollover Contributions: Notwithstanding any other provision of the Plan,
subject to the terms and conditions set forth in this Section, the Trustee shall
be authorized to accept a rollover of an Eligible Rollover Distribution, as
defined in Section 8.5, on behalf of or from a person who is (or who will be
entitled under Section 3.1 to become) a Member in the Plan, from an Eligible
Retirement Plan, as defined in Section 8.5. Such a transferred distribution is
referred to herein as a ‘Rollover Contribution.’

The acceptance of Rollover Contributions under this Section shall be subject to
the following conditions:

(a) No Rollover Contribution shall be in an amount less than $500;

(b) Rollover Contributions shall be in cash only;

(c) No Rollover Contribution may be transferred to the Plan without the prior
approval of the Committee. The Committee shall develop such procedures and may
require such information from an Employee desiring to make such

 

4



--------------------------------------------------------------------------------

a transfer as it deems necessary or desirable. The Committee may act in its sole
discretion in determining whether to accept the transfer, and shall act in a
uniform, non-discriminatory manner in this regard;

(d) Upon approval by the Committee, a Rollover Contribution shall be paid to the
Trustee to be held in the Trust Fund;

(e) A separate Rollover Account shall be established and maintained for each
Employee who has made a Rollover Contribution. A Rollover Account shall be
invested in the Investment Funds and/or the Company Stock Fund as elected by the
Employee, in the form and manner prescribed by the Committee, when the Rollover
Contributions are received by the Trust Fund, and thereafter the Employee may
change his investments in accordance with Section 9.4 of the Plan. The
Employee’s interest in his Rollover Account shall be fully vested and
non-forfeitable. If an Employee who is otherwise eligible to participate in the
Plan but who has not yet begun participation under Section 3.1 of the Plan makes
a Rollover Contribution to the Plan, his Rollover Account shall represent his
sole interest in the Plan until he becomes a Member;

(f) The Committee shall be entitled to rely on the representation of the
Employee that the Rollover Contribution is an eligible rollover distribution.
If, however, it is determined that a transfer received from or on behalf of an
Employee failed to qualify as an eligible rollover distribution within the
meaning of Code Section 402(c)(4), then the balance in the Employee’s Rollover
Account attributable to the ineligible transfer shall, along with any earnings
thereon, as soon as is administratively practicable, be:

(1) segregated from all other Plan assets;

(2) treated as a non-qualified trust established by and for the benefit of the
Member; and

(3) distributed to the Employee.

Such an ineligible transfer shall be deemed never to have been a part of the
Plan or Trust; and

 

5



--------------------------------------------------------------------------------

(g) The Plan shall accept a direct Rollover Contribution from the Cabot Oil &
Gas Corporation Pension Plan by any Member (or Employee eligible to become a
Member) who, as of the date of such Rollover Contribution, has an Account
balance in the Plan, and such amount shall be maintained in a Rollover Account
maintained on behalf of the Member.”

8. Section 5.2(c) of the Plan is hereby amended, in its entirety, to read as
follows:

“(c) Employer Contributions. No less frequently than once each Plan Year and
more frequently as may be specified by the Committee, the Employer Contributions
for such Plan Year shall be allocated among its Members during such Plan Year or
partial Plan Year, as follows:

(1) Matching Contributions. Matching Contributions shall be allocated to the
Member’s Matching Contribution Sub-Account in the ratio that each Member’s
unwithdrawn Basic Savings Contributions (as defined in Section 4.4) for the
applicable Plan Year or partial Plan Year bears to the total unwithdrawn Basic
Savings Contributions of all such Members for the Plan Year or partial Plan
Year.

(2) Discretionary Profit Sharing Contributions. Discretionary Profit Sharing
Contributions received in the Trust Fund for a Plan Year, if any, shall be
allocated on each Allocation Date to the Discretionary Profit Sharing
Contribution Sub-Account of each eligible Member in the ratio that the Member’s
Considered Compensation for the applicable Allocation Period bears to the
aggregate Considered Compensation of all Members for such Allocation Period. For
purposes of this Section 5.2(c)(2), (i) ‘Allocation Date’ means the date on
which an allocation of Discretionary Profit Sharing Contributions;
(ii) ‘Allocation Period’ shall mean the period commencing on the date next
following the previous Allocation Date and ending on the current Allocation
Date; and (iii) ‘Considered Compensation’ shall mean a Member’s Compensation for
the applicable Allocation Period; For the Plan Year ending December 31, 2010, a
Member’s Considered Compensation shall not

 

6



--------------------------------------------------------------------------------

include Compensation attributable to services performed prior to October 1, 2010
and no Allocation Date shall be deemed to have occurred prior to October 1,
2010.”

9. Section 6.5 of the Plan is hereby amended, in its entirety, to read as
follows:

“6.5 Loans to Members: Except as provided below, the availability of loans are
limited to Members who are Employees (hereinafter “Borrowers”), who may make
application to the Committee to borrow from the Accounts maintained by or for
the Borrower in the Trust Fund other than the Discretionary Profit Sharing
Sub-Account and the portion of the Rollover Account attributable to rollovers
from the Cabot Oil & Gas Corporation Pension Plan (the “Loan Eligible Account”).
Additionally, in order for the exemption set forth in 29 C.F.R. 2550.408b-1 to
apply to the Plan, a Borrower may also include, but only to the extent not
resulting in discrimination prohibited by Section 401(a)(4) of the Code, any
other Member or Beneficiary who is a “party in interest” with respect to the
Plan within the meaning of ERISA Section 3(14). It is within the sole discretion
of the Committee whether or not to permit such a loan. Loans shall be granted in
a uniform and non-discriminatory manner on terms and conditions determined by
the Committee which shall not result in more favorable treatment of highly
compensated employees and shall be set forth in written procedures promulgated
by the Committee in accordance with applicable governmental regulations. All
such loans shall also be subject to the following terms and conditions:

(a) The amount of the loan, when added to the amount of any outstanding loan or
loans to the Borrower from any other plan of the Employer or an Affiliate which
is qualified under Section 401(a) of the Code, shall not exceed the lesser of
(i) $50,000, reduced by the excess, if any, of the highest outstanding balance
of loans from all such plans during the one-year period ending on the day before
the date on which such loan was made over the outstanding balance of loans from
the Plan on the date on which such loan was made or (ii) fifty percent (50%) of
the present value of the Borrower’s vested Loan Eligible Account balance under
the Plan. In no event shall a loan of less than $1,000 be made to a Borrower. A
Borrower may not have more than one (1) loan outstanding at a time under this
Plan, and a Borrower

 

7



--------------------------------------------------------------------------------

will be limited to a maximum of one (1) loan per year from this Plan.

(b) The loan shall be for a term not to exceed five (5) years, and shall be
evidenced by a note signed by the Borrower. The loan shall be payable in
periodic installments and shall bear interest at a reasonable rate which shall
be determined by the Committee on a uniform and consistent basis and set forth
in the procedures in accordance with applicable governmental regulations.
Payments by a Borrower who is an Employee will be made by means of payroll
deduction from the Borrower’s compensation. If a Borrower is not receiving
compensation from the Employer, the loan repayment shall be made in accordance
with the terms and procedures established by the Committee. A Borrower may repay
an outstanding loan in full at any time.

(c) In the event an installment payment is not paid within seven (7) days
following the monthly due date, the Committee shall give written notice to the
Borrower sent to his last known address. If such installment payment is not made
within thirty (30) days thereafter, the Committee shall proceed with foreclosure
in order to collect the full remaining loan balance or shall make such other
arrangements with the Borrower as the Committee deems appropriate. Foreclosure
need not be effected until occurrence of a distributable event under the terms
of the Plan and no rights against the Borrower or the security shall be deemed
waived by the Plan as a result of such delay.

(d) The unpaid balance of the loan, together with interest thereon, shall become
due and payable upon the date of distribution of any portion of the Loan
Eligible Account and the Trustee shall first satisfy the indebtedness from the
amount payable to the Borrower or to the Borrower’s Beneficiary before making
any payments to the Borrower or to the Borrower’s Beneficiary.

(e) Any loan to a Borrower under the Plan shall be adequately secured. Such
security may include a pledge of a portion of the Borrower’s right, title and
interest in the Trust Fund which shall not exceed fifty percent (50%) of the
present value of the Borrower’s vested Loan Eligible Account balance under the
Plan as determined immediately after the loan is extended. Such pledge shall be
evidenced by the execution of a promissory note by the Borrower

 

8



--------------------------------------------------------------------------------

which shall grant the security interest and provide that, in the event of any
default by the Borrower on a loan repayment, the Committee shall be authorized
to take any and all appropriate lawful actions necessary to enforce collection
of the unpaid loan.

(f) A request by a Borrower for a loan shall be made in writing to the Committee
and shall specify the amount of the loan. If a Borrower’s request for a loan is
approved by the Committee, the Committee shall furnish the Trustee with written
instructions directing the Trustee to make the loan in a lump-sum payment of
cash to the Borrower. The cash for such payment shall be obtained by redeeming
proportionately as of the date of payment the Investment Fund or Investment
Funds, or portions thereof, that are credited to the particular Loan Eligible
Account of such Borrower.

(g) A loan to a Borrower shall be considered an investment of the separate Loan
Eligible Account(s) of the Borrower from which the loan is made. All loan
repayments shall be credited pro rata to such separate Loan Eligible Account(s)
and reinvested exclusively in shares of one or more of the Investment Funds in
accordance with the Borrower’s most recent investment direction made in
accordance with Section 9.3.”

10. The fourth paragraph of Section 8.1 of the Plan is hereby amended to read as
follows:

“The amount which a Member, former Member or Beneficiary is entitled to receive
at any time and from time to time shall be paid in cash as a lump sum, except
amounts payable to or on behalf of Members who have shares of Cabot Oil & Gas
Corporation stock in their Profit-Sharing Plan Account or their ESOP Account may
have their stock balance paid in cash or as stock certificates adjusted to
reflect commission fees.”

11. Section 9.2 of the Plan is hereby amended, in its entirety, to read as
follows:

“9.2 Investment Funds: The Trustee shall divide the Trust Fund into the Cabot
Oil & Gas Corporation Stock Fund and such additional Investment Funds which
shall be selected and reviewed from time to time by the Committee. Effective
September 30, 2010, the Cabot

 

9



--------------------------------------------------------------------------------

Corporation Common Stock Fund shall no longer be offered pursuant to the Plan.

Contributions shall be paid into the Investment Funds pursuant to the directions
of the Members given in accordance with the provisions of Sections 9.3 and 9.4
as certified to the Trustee by the Committee. Except as otherwise provided
herein, interest, dividends and other income and all profits and gains produced
by each such Investment Fund shall be paid into such Investment Fund, and such
interest, dividends and other income or profits and gains, without distinction
between principal and income, may be invested and reinvested but only in the
property hereinabove specified for the particular Investment Fund.”

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has caused this Amendment to be executed as of the 10th day of
September 2010, to become effective as of the dates set forth above.

 

CABOT OIL & GAS CORPORATION By:   /s/ Abraham Garza Title:   Vice President,
Human Resources

 

10